Escrow Agreement


This Escrow Agreement (the “Agreement”), dated as of February 14, 2008 (the
“Closing Date”), by and among (i) Best Energy Services, Inc., a Nevada
corporation (“Buyer”), (ii) Tony Bruce, a resident of Liberal, Kansas
(“Seller”), and (iii) JPMorgan Chase Bank, N.A., a national banking association,
as escrow agent (“Escrow Agent”).


This is the Escrow Agreement referred to in that certain Stock Purchase
Agreement dated February 14, 2008 (the “Purchase Agreement”), by and among Buyer
and Seller. Capitalized terms used in this Agreement without definition shall
have the respective meanings given to them in the Purchase Agreement.


In consideration of the premises and the mutual obligations and covenants set
forth herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:


1.           Establishment of Escrow.
 
(a) Buyer is depositing with Escrow Agent $500,000 (the “Escrow Amount”),
representing the Indemnification Escrow Amount (as increased by any earnings
thereon and as reduced by any disbursements, amounts withdrawn hereunder, or
losses on investments, the “Escrow Fund”), in immediately available funds. Upon
receipt, the Escrow Agent shall acknowledge receipt thereof.


(b) Buyer and Seller hereby appoint the Escrow Agent as their escrow agent for
the purposes set forth herein, and the Escrow Agent hereby accepts such
appointment under the terms and conditions set forth herein.


2.           Investment of Funds.  During the term of this Agreement, the Escrow
Fund shall be invested and reinvested by the Escrow Agent in the investments
indicated on Schedule 1.  The Escrow Agent shall have the right to liquidate any
investments held in order to provide funds necessary to make required payments
under this Agreement.  The Escrow Agent shall have no liability for any loss
sustained as a result of any investment in an investment indicated on Schedule 1
or any investment made pursuant to the joint written instructions of Buyer and
Seller (“Joint Written Instructions”) or as a result of any liquidation of any
investment prior to its maturity or for the failure of Buyer and Seller to give
the Escrow Agent Joint Written Instructions to invest or reinvest the Escrow
Fund.


3.           Disbursements from Escrow Fund.
 
(a) Claims for indemnification or disbursement from the Escrow Fund by any
Indemnified Person or Seller under the Purchase Agreement shall be made against
the then remaining amount of the Escrow Fund only in accordance with the
Purchase Agreement and this Agreement. In the event that from time to time (i)
any Indemnified Person is entitled to indemnification from the Escrow Fund
pursuant to the Purchase Agreement, or (ii) Seller is entitled to a disbursement
of all or a portion of the Escrow Fund pursuant to the Purchase
 
 

--------------------------------------------------------------------------------


 
Agreement, Buyer and Seller shall execute and deliver to the Escrow Agent Joint
Written Instructions setting forth (A) the amount of such indemnification
payment or distribution (to the extent of the balance of the Escrow Fund
remaining therefor), together with (B) a calculation of the cumulative Net
Escrow Income (as defined in Section 7) earned on such amount, (C) the Income
Tax Amount (as defined in Section 7) with respect thereto, and (D) the
recipients thereof. In the event that any Indemnified Person or Seller is
entitled to a payment pursuant to the preceding sentence, each such recipient
also shall be entitled to a disbursement of the portion of the Net Escrow Income
earned on the amount of such payment being made to such Indemnified Person or
Seller, minus the Income Tax Amount with respect to such Net Escrow Income,
which shall be paid to Buyer in accordance with Section 7. Notwithstanding such
Joint Written Instructions, the Escrow Agent shall report and, as required,
withhold from any payments or disbursements made pursuant to this Agreement from
the Escrow Fund, any taxes as it determines may be required by any law or
regulation then in force. The Escrow Agent shall have no obligation to
investigate, inquire, examine or assist in any manner whatsoever, the compliance
by Buyer or Seller with the terms of this Agreement that incorporate by
reference provisions of the Purchase Agreement that apply to the other parties'
obligations or limitations of liability to each other that do not relate to
obligations of the Escrow Agent under this Agreement.


(b) Upon receipt of any Joint Written Instructions, the Escrow Agent shall, as
soon as practicable and in no event later than three Business Days (as defined
in Section 8) after the receipt thereof, disburse the amounts from the Escrow
Fund to the Indemnified Person and/or Seller specified in such Joint Written
Instructions to be so paid (to the extent of the then-remaining balance of the
Escrow Fund), by wire transfer of immediately available funds pursuant to
payment instructions (i) furnished by Buyer with respect to any payment
specified in such Joint Written Instructions to be made to any Indemnified
Person and any Income Tax Amount, or (ii) furnished by Seller with respect to
any payments specified in such Joint Written Instructions to be made to Seller.


4.           Termination of Escrow.  This Agreement shall terminate, and the
then remaining funds in the Escrow Fund shall be paid out, pursuant to Joint
Written Instructions of Buyer and Seller , subject to Sections 5(b) and 5(j)
hereof.
 
5.           Duties of Escrow Agent.


(a) Escrow Agent shall not be under any duty to give the Escrow Fund held by it
hereunder any greater degree of care than it gives its own similar property and
shall not be required to invest any funds held hereunder except as directed in
this Agreement.


(b) Escrow Agent shall not be liable for actions or omissions hereunder, except
for its own gross negligence or willful misconduct and, except with respect to
claims based upon such gross negligence or willful misconduct that are
successfully asserted against Escrow Agent.  Buyer and Seller shall jointly and
severally indemnify and hold harmless Escrow Agent (and any successor Escrow
Agent) and its affiliates and their respective assigns, directors, officers,
managers, attorneys, accountants, experts agents and employees (the
“indemnities”) from and against any and all losses, liabilities, claims,
actions, damages, penalties, judgments, settlements, actions, suits,
proceedings, litigation, investigations, cost and expenses, including reasonable
attorneys’ fees and disbursements, and experts and their staffs and all expense
of document
 
2

--------------------------------------------------------------------------------


 
location, duplication and shipment (collectively “Losses”) arising out of and in
connection with (a) the Escrow Agent's execution and performance of this
Agreement, tax reporting or withholding, the enforcement of any rights or
remedies under or in connection with this Agreement, or as may arise by reason
of any act, omission or error of the indemnitee, except in the case of any
indemnitee to the extent that such Losses are finally adjudicated by a court of
competent jurisdiction to have been primarily caused by the gross negligence or
willful misconduct of such indemnitee, or (b) its following any instructions or
other directions, whether joint or singular, from the Buyer and Seller, except
to the extent that its following any such instruction or direction is expressly
forbidden by the terms hereof. Without limiting the foregoing, Escrow Agent
shall in no event be liable in connection with its investment or reinvestment of
any cash held by it hereunder in good faith, in accordance with the terms
hereof, including, without limitation, any liability for any delays (not
resulting from its gross negligence or willful misconduct) in the investment or
reinvestment of the Escrow Fund or any loss of interest incident to any such
delays.  Anything in this Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for special, incidental, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action. The Buyer and Seller
hereto acknowledge that the foregoing indemnities shall survive the resignation,
replacement or removal of the Escrow Agent or the termination of this
Agreement.  The Buyer and Seller hereby grant the Escrow Agent a lien on, right
of set-off against and security interest in, the Escrow Fund for the payment of
any claim for indemnification, expenses and amounts due hereunder. The
obligations contained in this Section 5(b) shall survive the termination of this
Agreement and the resignation, replacement or removal of the Escrow Agent.


(c) Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so. Escrow
Agent may conclusively presume that the undersigned representatives of Buyer and
Seller have full power and authority to instruct Escrow Agent on behalf of that
party unless written notice to the contrary is delivered to Escrow Agent. The
Escrow Agent shall neither be responsible for, nor chargeable with, knowledge
of, nor have any requirements to comply with, the terms and conditions of any
other agreement, instrument or document between the Buyer and Seller, in
connection herewith, if any, including without limitation the Purchase
Agreement, nor shall the Escrow Agent be required to determine if any person or
entity has complied with any such  agreements, nor shall any additional
obligations of the Escrow Agent be inferred from the terms of such agreements,
even though reference thereto may be made in this Agreement.  In the event of
any conflict between the terms and provisions of this Agreement, those of the
Purchase Agreement, any schedule or exhibit attached to the Agreement, or any
other agreement among the Buyer and Seller, the terms and conditions of this
Agreement shall control.


(d) Escrow Agent may act pursuant to the advice of its counsel with respect to
any matter relating to this Agreement and shall not be liable for any action
taken or omitted by it in good faith in accordance with such advice.
 
3

--------------------------------------------------------------------------------




(e) Escrow Agent does not have any interest in the Escrow Fund deposited
hereunder, but is serving as escrow holder only and has only possession thereof.
Any payments of income from the Escrow Fund shall be subject to withholding
regulations then in force with respect to United States taxes. Buyer and Seller
will provide Escrow Agent with appropriate Internal Revenue Service Forms W-8
and W-9 for tax identification number certification, or nonresident alien
certifications. This Section 5(e) and Section 5(b) shall survive notwithstanding
any termination of this Agreement or the resignation or removal of the Escrow
Agent.


(f) Escrow Agent makes no representation as to the validity, value, genuineness
or collectability of any security or other document or instrument held by or
delivered to it.


(g) Escrow Agent shall not be called upon to advise any party as to the wisdom
in selling or retaining or taking or refraining from any action with respect to
any securities or other property deposited hereunder.


(h) Escrow Agent (and any successor Escrow Agent) may at any time resign as such
by delivering the Escrow Fund to any successor Escrow Agent jointly designated
in writing by Buyer and Seller, or to any court of competent jurisdiction,
whereupon Escrow Agent shall be discharged of and from any and all further
obligations arising in connection with this Agreement. The resignation of Escrow
Agent will take effect on the earlier of (i) the appointment of a successor
(including a court of competent jurisdiction) or (ii) the day which is 30 days
after the date of delivery of its written notice of resignation to Buyer and
Seller. If, at that time, Escrow Agent has not received a designation of a
successor Escrow Agent, Escrow Agent’s sole responsibility after that time shall
be to retain and safeguard the Escrow Fund until receipt of (x) a designation of
successor Escrow Agent or Joint Written Instructions, or (y) a final,
non-appealable order of a court of competent jurisdiction.


Any entity into which the Escrow Agent may be merged or converted or with which
it may be consolidated, or any entity to which all or substantially all the
escrow business may be transferred, shall be the Escrow Agent under this
Agreement without further act.


(i) In the event of any disagreement between the other parties hereto resulting
in adverse claims or demands being made in connection with the Escrow Fund or in
the event that Escrow Agent is in doubt as to what action it should take
hereunder, Escrow Agent shall be entitled to retain the Escrow Fund until Escrow
Agent shall have received (i) a final, non-appealable order of a court of
competent jurisdiction directing delivery of the Escrow Fund, or (ii) Joint
Written Instructions directing delivery of the Escrow Fund, in which event
Escrow Agent shall disburse the Escrow Fund in accordance with such order or
Joint Written Instructions. Any court order shall be accompanied by a legal
opinion by counsel for the presenting party satisfactory to Escrow Agent to the
effect that the order is final and non-appealable. Escrow Agent shall act on
such court order and legal opinion without further question. The Buyer and
Seller agree to pursue any redress or recourse in connection with any dispute
without making the Escrow Agent a party to the same.


(j) Buyer and Seller shall jointly and severally pay Escrow Agent compensation
(as payment in full) for the services to be rendered by Escrow Agent hereunder
in the amount of
 
4

--------------------------------------------------------------------------------


 
Two Thousand Five Hundred Dollars ($2,500) annually, as shown Schedule 3 hereto,
and agree to reimburse Escrow Agent for all reasonable and documented expenses,
disbursements and advances incurred or made by Escrow Agent in performance of
its duties hereunder (including reasonable fees, expenses and disbursements of
its counsel).  Any such compensation and reimbursement to which Escrow Agent is
entitled shall be borne 50% by Buyer and 50% by Seller. All invoices for any
such compensation or reimbursement shall be sent to Buyer and to Seller. The
Buyer and Seller hereby grant the Escrow Agent a lien on, right of set-off
against and security interest in, the Escrow Fund for the payment of any claim
for compensation, expenses and amounts due hereunder.  The obligations contained
in this Section 5(j) shall survive the termination of this Agreement and the
resignation, replacement or removal of the Escrow Agent.


(k) No printed or other matter in any language (including, without limitation,
prospectuses, notices, reports and promotional material) that mentions Escrow
Agent’s name or the rights, powers or duties of Escrow Agent shall be issued by
or on behalf of Buyer or Seller unless Escrow Agent shall first have given its
specific written consent thereto.


(l) The other parties hereto authorize Escrow Agent, for any securities held
hereunder, to use the services of any United States central securities
depository it reasonably deems appropriate, including, without limitation, the
Depository Trust Company and the Federal Reserve Book Entry System.


(m) In the event funds transfer instructions are given (other than in writing at
the time of execution of this Agreement), whether in writing, by telecopier or
otherwise, the Escrow Agent is authorized to seek confirmation of such
instructions by telephone call-back to the person or persons designated on
Schedule 2 hereto, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be the person or persons so designated. Each funds transfer
instruction shall be executed by an authorized signatory, a list of such
authorized signatories is set forth on Schedule 2. The undersigned
representatives of Buyer and Seller are each authorized to certify that the
signatories for Buyer and Seller, respectively, on Schedule 2 are authorized
signatories. The individuals authorized to give or confirm funds transfer
instructions may be changed only in a writing actually received and acknowledged
by the Escrow Agent. The Escrow Agent and the beneficiary’s bank in any funds
transfer may rely solely upon any account numbers or similar identifying numbers
provided by Buyer or Seller to identify (i) the beneficiary, (ii) the
beneficiary’s bank, or (iii) an intermediary bank. The Escrow Agent may apply
any of the Escrow Fund for any payment order it executes using any such
identifying number, even when its use may result in a person other than the
beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank designated. The parties to this
Agreement acknowledge that these security procedures are commercially
reasonable. Buyer and Seller agree that repetitive or standing settlement
instructions will be effective as the funds transfer instructions of Buyer and
Seller, whether or not authorized, if such settlement instructions are verified
pursuant to the security procedure provided herein or such other security
procedure that the Escrow Agent, Buyer and Seller may agree to.


(n) Section 326 of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA
PATRIOT Act”) requires the Escrow Agent to implement reasonable procedures to
verify the identity of any person that opens a new account with
it.  Accordingly, the Buyer and Seller acknowledge that
 
5

--------------------------------------------------------------------------------


 
Section 326 of the USA PATRIOT Act and the Escrow Agent’s identity verification
procedures require the Escrow Agent to obtain information which may be used to
confirm the Parties identity including without limitation name, address and
organizational documents (“identifying information”). The Buyer and Seller agree
to provide the Escrow Agent with and consent to the Escrow Agent obtaining from
third parties any such identifying information required as a condition of
opening an account with or using any service provided by the Escrow Agent.


6.           Limited Responsibility.  This Agreement expressly sets forth all
the duties of Escrow Agent with respect to any and all matters pertinent hereto.
No implied duties or obligations shall be read into this Agreement against
Escrow Agent. Escrow Agent shall not be bound by the provisions of any agreement
among the other parties hereto except this Agreement.


7.           Ownership for Tax Purposes, Tax Distributions. The Escrow Agent
shall account for the Escrow Fund in a manner that separately records the
interest and other net income received or losses suffered in respect thereof
(including amounts earned thereon) through the end of each calendar month
(collectively, the “Net Escrow Income”), and shall send a monthly statement with
the amount of Net Escrow Income to Buyer and Seller within ten days after the
end of each calendar month and within ten days of any written request for such
information from either Buyer or Seller. Any discrepancies in any such account
statement shall be noted by Parties to Escrow Agent within thirty (30) calendar
days after receipt thereof.  Failure to inform Escrow Agent in writing of any
discrepancies in any such account statement within said thirty (30) day period
shall conclusively be deemed confirmation of such account statement in its
entirety. For income tax purposes, Buyer shall be treated as owning the Escrow
Fund for so long as it remains in the Escrow Account and shall take into account
all items of income, gain, deduction, loss and credit, shall report the amount
of such Net Escrow Income to the appropriate taxing authorities and shall pay or
caused to paid the income taxes that are due and payable on the Net Escrow
Income. No later than (i) the date of any payment from the Escrow Fund, and (ii)
30 days following the end of each calendar year quarter, the Escrow Agent shall
upon written instructions from Buyer pay to Buyer an amount equal to 40% of the
cumulative Net Escrow Income earned through such date less the amounts
previously distributed to Buyer pursuant to this Section 7 (any such amount, an
“Income Tax Amount”).  Buyer and Seller acknowledge that all payments made
pursuant to this Agreement from the Escrow Fund shall be subject to applicable
withholding laws or regulations then in force.


Buyer and Seller further represent to the Escrow Agent that the transaction
memorialized in the Purchase Agreement does not constitute an installment sale
requiring any tax reporting or withholding of imputed interest or original issue
discount to the IRS or other taxing authority.


Any tax returns required to be filed will be prepared and filed by Buyer with
the IRS and any other taxing authority as required by law, including but not
limited to any applicable reporting or withholding pursuant to the Foreign
Investment in Real Property Tax Act (“FIRPTA”).  Buyer and Seller acknowledge
and agree that Escrow Agent shall have no responsibility for the preparation
and/or filing of any tax return or any applicable FIRPTA reporting or
withholding with respect to the Escrow Amount or any income earned by the Escrow
Amount.  Escrow Agent shall withhold any taxes it deems appropriate, including
but not limited to required withholding in the absence of proper tax
documentation, and shall remit such taxes to the appropriate authorities.
 
6

--------------------------------------------------------------------------------




8.           Notices.  All notices, Consents, waivers and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed given to a party when (a) delivered to the appropriate address by hand or
by a nationally recognized overnight courier service (costs prepaid); (b) sent
by facsimile(with confirmation by the transmitting equipment); or (c) received
by the addressee, if sent by certified mail, return receipt requested, in each
case to the following addresses and facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number or person as a party may designate by notice to the
other parties):


 
If to Buyer, to:

 
Best Energy Services, Inc.

 
1010 Lamar

 
Suite 1200

 
Houston, Texas 77002

 
Attention: Larry Hargrave, President

 
Facsimile No.: (713) 933-2602

 
Email: lhargrave@bestenergyservicesinc.com



 
with a mandatory copy (which shall not constitute notice) to:
Jackson Walker L.L.P.
100 Congress Avenue
Suite 1100
Austin, Texas 78701
Attention: Lawrence A. Waks, Esq.
Facsimile No.: (512) 236-2002

 
 
Email: lwaks@jw.com



 
If to Seller, to:

 
Tony Bruce

 
2081 Road C

Liberal, Kansas 67901
Email: bestwellserv@yahoo.com


 
with a mandatory copy (which shall not constitute notice) to:

Gilmore, Shellenberger & Maxwell, P.A.
500 North Kansas Avenue
Liberal, Kansas 67901
Attention: Grant Shellenberger, Esq.
Facsimile No.: (620) 624-5525
Email: gshellenberger@swko.net
 
7

--------------------------------------------------------------------------------




If to Escrow Agent, to:
JPMorgan Chase Bank, N.A.
Escrow Services, TX2 S037
712 Main Street, 5th Floor South
Houston, Texas  77002
Attention: Paul M . Gilliam
Facsimile No.: (713) 216-6927


Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (a), (b) and (c) of this Section 8, such communications shall
be deemed to have been given on the date received by an officer of the Escrow
Agent or any employee of the Escrow Agent who reports directly to any such
officer at the above-referenced office.  In the event that the Escrow Agent, in
its sole discretion, shall determine that an emergency exists, the Escrow Agent
may use such other means of communication as the Escrow Agent deems
appropriate.  “Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which the Escrow Agent located at the notice address set forth
above is authorized or required by law or executive order to remain closed.


9.           Jurisdiction; Service of Process.  Any Proceeding arising out of or
relating to this Agreement may be brought in the United States District Court
located in the State of New York, and each of the parties irrevocably submits to
the exclusive jurisdiction of each such court in any such Proceeding and waives
any objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement in any other court. Process in any
Proceeding referred to in the preceding sentence may be served on any party
anywhere in the world. The parties further hereby waive any right to a trial by
jury with respect to any lawsuit or judicial proceeding arising or relating to
this Agreement.


10. Counterparts; Facsimile Transmission. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement. The exchange of copies of this Agreement
and of signature pages by facsimile transmission, may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for any purposes
whatsoever.


11.           Section Headings; Construction. The headings of sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.


12.           Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation
 
8

--------------------------------------------------------------------------------


 
of the claim or right unless in writing signed by the other party; (b) no waiver
that may be given by a party will be applicable except in the specific instance
for which it is given; and (c) no notice to or demand on one party will be
deemed to be a waiver of any obligation of such party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.


13.           Entire Agreement and Modification.  This Agreement supersedes all
prior agreements among the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement among the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by Buyer, Seller and Escrow Agent.


14.           Governing Law.  This Agreement shall be governed by the laws of
the State of New York without regard to conflicts of law principles that would
require the application of any other law.


15.           Force Majeure. The Escrow Agent shall not be liable to any other
party for losses due to, or if it is unable to perform its obligations under the
terms of this Agreement because of, acts of God, fire, floods, strikes,
equipment or transmission failure, or other causes reasonably beyond its
control.


16.           Compliance with Court Orders.  In the event that any escrow
property shall be attached, garnished or levied upon by any court order, or the
delivery thereof shall be stayed or enjoined by an order of a court, or any
order, judgment or decree shall be made or entered by any court order affecting
the property deposited under this Agreement, the Escrow Agent is hereby
expressly authorized, in its sole discretion, to obey and comply with all writs,
orders or decrees so entered or issued, which it is advised by legal counsel of
its own choosing is binding upon it, whether with or without jurisdiction, and
in the event that the Escrow Agent obeys or complies with any such writ, order
or decree it shall not be liable to any of the parties hereto or to any other
person, firm or corporation, by reason of such compliance notwithstanding such
writ, order or decree be subsequently reversed, modified, annulled, set aside or
vacated.


[Signature Pages to Follow]
 
9

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties have executed and delivered this Agreement as of
the date first written above.
 
 

 
 Tax Certification:
 Taxpayer Identification Number (TIN): 02-0789714  Date:  February 14, 2008

 Name & Address:
 Best Energy Services, Inc.    1010 Lamar, Suite 1200    Houston, Texas 77002

 Customer is a (check one):

 Corporation __x__
 Partnership____  Individual/sole proprietor ____  Trust_____

 Limited liability company____
  Enter the tax classification (D=disregarded entity, C=Corporation,
P=Partnership______

 
 Other _________________

Taxpayer is (check if applicable):
 _x_ Exempt from backup withholding  Under the penalties of perjury, the
undersigned certifies that:
(1)           the number shown above is its correct Taxpayer Identification
Number (or it is waiting for a number to be issued to it);
(2)            it is not subject to backup withholding because: (a) it is exempt
from backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding; and
(3)           the entity is a U.S. person (including a U.S. resident alien).
(If the entity is subject to backup withholding, cross out the words after the
(2) above.)
Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.
 Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.



Buyer:
Best Energy Services, Inc.




/s/ Larry Hargrave
Larry Hargrave, Chief Executive Officer
 

--------------------------------------------------------------------------------


 
 Tax Certification:
 Taxpayer Identification Number (TIN): ###-##-####   Date:  February 14, 2008

 Name & Address:
 Tony Bruce    2081 Road C    Liberal, Kansas 67901

 Customer is a (check one):

 Corporation ____
 Partnership____  Individual/sole proprietor __x__  Trust_____

 Limited liability company____
  Enter the tax classification (D=disregarded entity, C=Corporation,
P=Partnership______

 
 Other _________________

Taxpayer is (check if applicable):
 _x_ Exempt from backup withholding  Under the penalties of perjury, the
undersigned certifies that:
(1)           the number shown above is its correct Taxpayer Identification
Number (or it is waiting for a number to be issued to it);
(2)            it is not subject to backup withholding because: (a) it is exempt
from backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding; and
(3)           the entity is a U.S. person (including a U.S. resident alien).
(If the entity is subject to backup withholding, cross out the words after the
(2) above.)
Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.
 Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 
Seller:
Tony Bruce




/s/ Tony Bruce
Tony Bruce, individually
 
Escrow Agent:
  JPMorgan Chase Bank, N.A.
 
/s/ May Ng
Name: May Ng
Title: Vice President


--------------------------------------------------------------------------------


 
Schedule 1
 
to
 
Escrow Agreement


Investment:  [specify]

[X]
JPMorgan Chase Bank Money Market Account;

[ ]
A trust account with JPMorgan Chase Bank;

[ ]
A money market mutual fund, including without limitation the JPMorgan Fund or
any other mutual fund for which the Escrow Agent or any affiliate of the Escrow
Agent serves as investment manager, administrator, shareholder servicing agent
and/or custodian or subcustodian, notwithstanding that (i) the Escrow Agent or
an affiliate of the Escrow Agent receives fees from such funds for services
rendered, (ii) the Escrow Agent charges and collects fees for services rendered
pursuant to this Escrow Agreement, which fees are separate from the fees
received from such funds, and (iii) services performed for such funds and
pursuant to this Escrow Agreement may at times duplicate those provided to such
funds by the Escrow Agent or its affiliates.
   (Will need to specify name of Fund)

 

--------------------------------------------------------------------------------


 
Schedule 2
to
Escrow Agreement
 
 
Telephone Numbers for Call-Backs and

 
Persons Designated to Give or Confirm Funds Transfer Instructions



 
If to Buyer:

 

 
Name
Telephone Number
 Signature Specimen
1.
Larry Hargrave
(713) 933-2600
 /s/ Larry Hargrave
2.
William Weekley
(713) 933-2600
 /s/ William Weekley

 
 
If to Seller:

 

 

 
Name
Telephone Number
 Signature Specimen
1.
Tony Bruce
(620) 629-0975
 /s/ Tony Bruce



Telephone call-backs shall be made to Buyer and Seller if Joint Written
Instructions are required pursuant to this Agreement.  All funds transfer
instructions must include the signature of the persons authorizing said funds
transfer and must not be the same person confirming said transfer.
 

--------------------------------------------------------------------------------


 
Schedule 3
to
Escrow Agreement
 
Schedule of Fees for Escrow Agent  Services
 
Based upon our current understanding of your proposed transaction, our fee
proposal is as follows:

 

 Account Acceptance Fee . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . .
Waived

Encompassing review, negotiation and execution of governing documentation,
opening of the account, and completion of all due diligence
documentation.  Payable upon closing.
 

 Annual Administration Fee . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . .
$2,000.00

The Administration Fee covers our usual and customary ministerial duties,
including record keeping, distributions, document compliance and such other
duties and responsibilities expressly set forth in the governing documents for
each transaction.  Payable upon closing and annually in advance thereafter,
without pro-ration for partial years.
 
ACTIVITY FEES: Activity fees will not be assessed for any year in which twelve
or fewer transactions occur.
 
Disbursements
     
Per Check. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . .
 $ 35.00
Per Wire . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . U.S.
 $ 35.00  International  $ 100.00
Receipts
       Per Deposit. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .
$10.00
     Investments    Per directed buy/sell . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
$75.00
The Investments fee will be waived if a JPMorgan Chase money market deposit
account or interest-bearing trust account is selected.
       1099 Reporting . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . .  $15.00

 

--------------------------------------------------------------------------------




Extraordinary Services and Out-of Pocket Expenses


Any additional services beyond our standard services as specified above, and all
reasonable out-of-pocket expenses including attorney's or accountant’s fees and
expenses will be considered extraordinary services for which related costs,
transaction charges, and additional fees will be billed at the Bank's then
standard rate.


Disclosure & Assumptions


·  
Please note that any proposed fees quoted herein are indicative and not intended
to be binding or to form an agreement between ourselves. This fee quote is
subject to a review of the transaction documents and completion of an internal
due diligence review. JPMorgan reserves the right to revise, modify, change and
supplement the fees quoted herein.  All fee arrangements are subject to a
definitive and binding agreement between parties.

·  
The escrow deposit shall be continuously invested in a JPMorgan Chase Bank
interest-bearing trust account, a JPMorgan Chase Bank money market deposit
account (“MMDA”), or a JPMorgan Money Market Fund. The Escrow Agent will provide
compensation on balances in the escrow account at a rate determined by the
Escrow Agent from time to time. The Annual Administration Fee would include a
supplemental charge up to 25 basis points on the escrow deposit amount if
another investment option were chosen.

·  
The Parties acknowledge and agree that they are permitted by U.S. law to make up
to six (6) pre-authorized withdrawals or telephonic transfers from an MMDA per
calendar month or statement cycle or similar period.  If the MMDA can be
accessed by checks, drafts, bills of exchange, notes and other financial
instruments (“Items”), then no more than three (3) of these six (6) transfers
may be made by an Item.  The Escrow Agent is required by U.S. law to reserve the
right to require at least seven (7) days notice prior to a withdrawal from a
money market deposit account.

·  
Payment of the invoice is due upon receipt.



Compliance


·  
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account.  We may ask for information that will enable us to meet the
requirements of the Act.